Citation Nr: 1742410	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Eric Shore, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1984 to October 1984, and from January 1991 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of this matter was subsequently transferred to the RO in Huntington, West Virginia.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND that follows the ORDER section of this decision.  


FINDINGS OF FACT

1.  A February 1997 Board decision denied the claim of entitlement to service connection for an acquired psychiatric disorder; the Veteran did not appeal that denial, and thus, that decision is considered final.

2.  Evidence received subsequent to the February 1997 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Board denied service connection for an acquired psychiatric disorder in a February 1997 decision, based on a determination that the Veteran's disability was not incurred during his initial period of active duty in 1984, and although the disability clearly and unmistakably pre-existed his 1991 period of active duty, the Board found it underwent no permanent increase in severity during that period of service.  

The evidence received after the Board's February 1997 decision includes additional statements from the Veteran, as well as copious outpatient treatment records from the Saginaw, Battle Creek, Perry Point, and Los Angeles VAMCs.  In his statements, the Veteran has asserted that during his 1991 period of active duty he used alcohol, and that his use of alcohol may have exacerbated his schizophrenia.  In this respect, the Veteran, as a lay person, is capable of reporting his use of alcohol during active duty.  The Board also finds the Veteran's use of alcohol may have been sufficient to exacerbate his condition.  These records, when taken in the light most favorable to the Veteran, provide probative evidence tending to support his claim.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claim is warranted.  


ORDER

New and material evidence having been presented, reopening of the claim for service connection for an acquired psychiatric disorder is granted.


REMAND

Initially the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his claim.  A review of the Veteran's outpatient treatment records from the Saginaw, Battle Creek, Perry Point, and Los Angeles VAMCs show he has been diagnosed with chronic paranoid schizophrenia, with schizoaffective disorder and depressive disorder.  The Veteran's STRs do not indicate he experienced any of these issues during his 1984 period of active duty for training.  Rather, as noted by the Board in the February 1997 decision, the Veteran was initially diagnosed with his psychiatric disorder at a state facility in Saginaw in 1987.  Thereafter, the Veteran was again ordered to active duty in January 1991.  As also noted by the Board in the February 1997 decision, the Veteran had a history of numerous inpatient hospitalizations prior to his 1991 return to active duty; however, his service medical records did not identify any psychiatric abnormalities on entrance into active duty in January 1991, and as such, the presumption of soundness must apply.  

In this regard, the Board notes there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In the February 1997 decision, the Board determined the totality of the evidence clearly and unmistakably established the Veteran's claimed psychiatric disorder preexisted his second period of active service.  However, as noted in that decision, the inquiry does not end there.  Rather, the burden is also upon VA to demonstrate by clear and unmistakable evidence that the disability was not aggravated during the Veteran's active duty service.  See VAOPGCPREC 3-2003.  

In support of his claim to reopen his case, the Veteran has indicated that prior to his entrance into active duty in 1991 he was functioning well, as evidenced by his normal psychiatric findings on entrance.  However, the Veteran asserts that he began drinking shortly after his entrance into active duty, and this exacerbated his disability.  In the May 2013 rating decision under appeal, the RO indicated that service connection could not be predicated on the use of alcohol.  Though this is true at times, 38 C.F.R. § 3.301 makes it abundantly clear that service connection cannot be established as being in the line of duty when the disability is due to the Veteran's own willful misconduct, resulting from the abuse of alcohol.  However, this regulation expressly indicates a "simple drinking of alcoholic beverage is not of itself willful misconduct."  In this case, a simple drinking of an otherwise reasonable amount of alcohol may have been sufficient to exacerbate the Veteran's psychiatric disorder.  In any event, the Board finds an examination with medical opinion is necessary prior to final adjudication of this matter, in order to address whether affirmative evidence clearly and undebatably proves the disability was not aggravated.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the nature and etiology of the Veteran's claimed psychiatric disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should answer the following questions with respect to each psychiatric disorder present during the period of the claim.

a) is there a 50 percent or better probability that the Veteran's current psychiatric disorder was present in service;

b) if so, did the disorder clearly and unmistakably undergo no chronic increase in severity as a result of service?

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's reports relative to his psychiatric disability worsening as a result of alcohol use during his 1991 period of active duty.  If the examiner finds the Veteran's disability clearly and unmistakably was not aggravated during active service, the examiner should state the specific evidence used in forming this opinion.  

If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Finally, undertake any other development deemed necessary, and then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


